EXHIBIT 32.1CERTIFICATE PURSUANT TO SECTION 906OF SARBANES – OXLEY ACT OF 2002CERTIFICATION OF CEOIn connection with the quarterly report on Form 10-Q of Bovie Medical Corporation. (the "Company") for the period ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned President and Chief Executive Officer certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 5, 2015By:/s/Robert L. GershonRobert L. GershonChief Executive Officer
